DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-070622, filed on 03/31/2016.

Status of Claims
2.	As per the submission to the Office filed on 10/27/2021, the following represents the changes from the previous claims: Claim 1 was amended. Claims 1, 3-8, and 10-14 are presented for examination.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Priebe Jr. (US 3,466,783) in view of Miyao (US 5,792,551).  
a. Regarding claim 1, Priebe discloses a grip comprising a core layer 24 [handle portion 22 includes a core 24 of foam material, col. 3 lines 44-45] mounted on an external surface of a rod element [an inner layer of helically wound glass fiber thread, col. 4 lines 12-13, FIG. 3]; and a fiber-reinforced resin layer 25 covering an outer surface of the core layer [handle portion 22 is similar to the above-described handle portion 12 in that such includes a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6] wherein a continuous portion of the fiber-reinforced resin layer directly contacts an outer surface of the rod element [FIG. 3] such that reinforcement fibers in the fiber-reinforced resin layer conduct vibration from the rod element to the fiber-reinforced resin layer covering the outer surface of the core layer via the continuous portion. 
4 is positioned between the rod element [FIG. 3 is a cross-sectional view of a grip portion for a golf club shaft wherein the grip portion is produced using light weighted prepregs each constructed according to an embodiment of the present invention, col. 2 lines 59-62] and core layer 2 [a sheet-shaped cork material of which opposite surfaces are coated with a resin and a fiber reinforced composite resin layer 4 laminated on at least one surface of the sheet-shaped flexible cork material 2, col. 3 lines 24-26] so as to enable the conducting of vibrations from the rod element to the fiber- reinforced resin layer [Please note this is an intended use limitation and the part of the fiber-reinforced resin layer between the rod element and the core layer is capable of enabling conducting vibrations from the rod element to the fiber- reinforced resin layer] for the purpose of providing a grip portion of a fishing rod with minimized increase of weight while exhibiting excellent shock absorbing properties and gripping or holding comfortability. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grip taught by Priebe to include a fiber-reinforced resin layer covering an outer surface of the core layer to enable the conducting of vibrations from the rod element to the fiber- reinforced resin layer as taught by Miyao because doing so would have provided a grip portion of a fishing rod with minimized increase of weight while exhibiting excellent shock absorbing properties and gripping or holding comfortability.  
b. Regarding claim 3, Priebe in view of Miyao teaches (references to Priebe) the grip of claim 1, wherein a part of the fiber-reinforced resin layer covers a front end or a rear end of core layer 24 [a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6, FIG. 3].
c. Regarding claim 4, Priebe in view of Miyao teaches (references to Priebe) the grip of claim 1, wherein the fiber-reinforced resin layer  includes reinforcement fibers arranged along an axial direction of the rod element [a plurality of longitudinally parallel resin impregnated glass fiber strands, col. 2 lines 38-39; a plurality of resin-impregnated glass fibers are laid longitudinally around the core, col. 3 lines 33-34].
 	d. Regarding claim 5, Priebe in view of Miyao teaches (references to Priebe) the grip of claim 1, wherein fiber-reinforced resin layer 25 has a smaller damping ratio than a damping ratio of core layer 24 [a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6, FIG. 3].
	e. Regarding claim 6, Priebe in view of Miyao teaches (references to Priebe) the grip of claim 1 wherein core layer 24 is made of a resin foam [a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6; foam material, such as a polyurethane foam, col. 2 line 62] or a natural cork.
	f. Regarding claim 7, Priebe in view of Miyao teaches (references to Priebe) the grip of claim 1 comprising an intermediate layer made of a resin provided between the core layer 24 and the fiber-reinforced resin layer 25 [the foam core is concentrically surrounded by a plurality of longitudinally parallel resin impregnated glass fiber strands or rovings. The glass fibers are cut and layered to follow the contour of the core and to extend from the core to define the tapered contour of the blade portion. Thereafter, the resin is cured so that the structure takes on a rigid self-supporting shape of the fishing rod, col. 2 lines 37-42].
g. Regarding claim 8, Priebe in view of Miyao teaches (references to Priebe) fishing rod 21 having the grip of claim 1.
h. Regarding claim 10, Priebe in view of Miyao teaches (references to Priebe) the fishing rod of claim 8 wherein a part of the fiber-reinforced resin layer covers a front end or a rear end of core layer 24 [a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6, FIG. 3].
i. Regarding claim 11, Priebe in view of Miyao teaches (references to Priebe) the fishing rod of claim 8 wherein the fiber-reinforced resin layer  includes reinforcement fibers arranged along an axial direction of the rod element [a plurality of longitudinally parallel resin impregnated glass fiber strands, col. 2 lines 38-39; a plurality of resin-impregnated glass fibers are laid longitudinally around the core, col. 3 lines 33-34].
 	j. Regarding claim 12, Priebe in view of Miyao teaches (references to Priebe) the fishing rod 25 has a smaller damping ratio than a damping ratio of core layer 24 [a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6, FIG. 3].
	k. Regarding claim 13, Priebe in view of Miyao teaches (references to Priebe) the fishing rod of claim 8 wherein core layer 24 is made of a resin foam [a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6; foam material, such as a polyurethane foam, col. 2 line 62] or a natural cork.
	l. Regarding claim 14, Priebe in view of Miyao teaches (references to Priebe) the fishing rod of claim 8 comprising an intermediate layer made of a resin provided between the core layer 24 and the fiber-reinforced resin layer 25 [the foam core is concentrically surrounded by a plurality of longitudinally parallel resin impregnated glass fiber strands or rovings. The glass fibers are cut and layered to follow the contour of the core and to extend from the core to define the tapered contour of the blade portion. Thereafter, the resin is cured so that the structure takes on a rigid self-supporting shape of the fishing rod, col. 2 lines 37-42].

Response to Arguments
5.	Applicant’s arguments from the response filed on 10/27/2021 have been fully considered and will be addressed below in the order in which they appeared.
	a. Applicants arguments in the reply filed on 10/27/2021, see pages 4-6, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
1)	Priebe and Miyao both alone, and in combination, do not disclose, teach, or suggest a continuous portion of the fiber-reinforced resin layer directly contacts an outer surface of the rod element. Miyao discloses a grip composed of an inside layer including a hard elastic material layer or fiber- reinforced resin layer which is not continuous from the inside layer to the outer surface of the grip.
Examiner respectfully disagrees. Priebe discloses a grip comprising a core layer 24 [handle portion 22 includes a core 24 of foam material, col. 3 lines 44-45] mounted on an external surface of [an inner layer of helically wound glass fiber thread, col. 4 lines 12-13, FIG. 3]; and a fiber-reinforced resin layer 25 covering an outer surface of the core layer [handle portion 22 is similar to the above-described handle portion 12 in that such includes a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6] wherein a continuous portion of the fiber-reinforced resin layer directly contacts an outer surface of the rod element [FIG. 3]. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2)	Given that Miyao does not disclose a continuous fiber-reinforced resin layer, Miyao lacks the nexus for conducting vibrations from the rod element to the outer surface of the core, and therefore the user’s hand.
Examiner respectfully disagrees. Miyao teaches part of fiber-reinforced resin layer 4 positioned between the rod element [FIG. 3 is a cross-sectional view of a grip portion for a golf club shaft wherein the grip portion is produced using light weighted prepregs each constructed according to an embodi ment of the present invention, col. 2 lines 59-62] and core layer 2 [a sheet-shaped cork material of which opposite surfaces are coated with a resin and a fiber reinforced composite resin layer 4 laminated on at least one surface of the sheet-shaped flexible cork material 2, col. 3 lines 24-26] so as to enable the conducting of vibrations from the rod element to the fiber-reinforced resin layer. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The part of the fiber-reinforced resin layer between the rod element and the core layer is capable of enabling conducting vibrations from the rod element to the fiber-reinforced resin layer. It is noted that the features upon which applicant relies (i.e., the nexus for conducting vibrations from the rod element to the outer surface of the core, and therefore the user’s hand) are not recited in the rejected claim. Although In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

3)	Priebe and Miyao do not disclose, teach, or suggest the fiber-reinforced resin layer includes the reinforcement fibers arranged along an axial direction of the rod element. Examiner incorrectly analogizes the “fibers arranged in an axial direction” from dependent claim 4 with the “plurality of longitudinally parallel resin impregnated glass fiber strands” in Priebe. The fibers in dependent claim 4 are arranged axially in relation to an already existing rod element for the purpose of creating a layer. In Priebe, the fibers are longitudinally arranged for the purpose of creating the fishing rod itself. Additionally, the fibers in dependent claim 4 are arranged axially in relation to the already existing rod element so that they can transmit vibrations from the rod element to the outer layer of the foam core. In Priebe the purpose of the fibers is to serve as individual units which, as a whole, form the fishing rod.
	Examiner respectfully disagrees. Priebe teaches the fiber-reinforced resin layer includes reinforcement fibers arranged along an axial direction of the rod element [a plurality of longitudinally parallel resin impregnated glass fiber strands, col. 2 lines 38-39; a plurality of resin-impregnated glass fibers are laid longitudinally around the core, col. 3 lines 33-34]. Although the cited reference is different from the invention claimed, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference. Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner's interpretation is both reasonable and not in conflict with the specification, and the limitation is met by the prior art.

4)	Priebe and Miyao do not disclose, teach or suggest the fiber-reinforced resin layer has a smaller damping ratio than a damping ratio of the core layer. Examiner alleges that the handle in Priebe, in view of Miyao, teaches that the fiber-reinforced layer has a smaller damping ratio than a damping ratio of the core layer. However, Priebe discloses that the handle in the fishing rod is formed this way “in order to reduce the amount of materials used without reducing flexural strength.” Priebe focuses on the relative amounts material used of fiber-reinforced resin layer and core layer. Claim 5, however, is focused on the relative damping ratios of each grip layer to ensure that the vibrations from the rod are maximally conducted by the fiber-reinforced resin layer through to the user’s hand.
Examiner respectfully disagrees. Applicant's argument amounts to a general allegation that the claim defines a patentable invention without specifically pointing out how the language of the claim patentably distinguishes it from the references. Priebe teaches fiber-reinforced resin layer 25 has a smaller damping ratio than a damping ratio of core layer 24 [a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6, FIG. 3] because the structure of grip is the same as that claimed the damping ratio applicant claims is necessarily present. If the prior art teaches the identical structure, the properties applicant claims are necessarily present. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) See MPEP § 2112.01.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Ryan Larsen whose telephone number is (313) 446-6578. The examiner can normally be reached on Monday-Thursday;8am-4pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643